                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division

BOBBY HIGHTOWER & RHODA HIGHTOWER,

              Plaintiffs,

v.                                                            NO. 3:19-cv-219-J-32PDB

MACCLENNY TIRE AND LUBE, INC.,

              Defendant.


                                          Order

       Bobby and Rhoda Hightower sue Macclenny Tire and Lube, Inc., for injuries
from an accident allegedly caused by Macclenny’s faulty tire installation. Doc. 1. They
claim bodily injury, disability, disfigurement, aggravation of preexisting conditions,
pain, and suffering. Doc. 1 ¶¶ 11, 16. They seek more than $75,000. Doc. 1 ¶ 3.

       Through two motions, Macclenny seeks an order requiring each Hightower to
submit to a physical examination by orthopedic surgeon Chaim Rogozinski, M.D., on
January 6, 2020, at 9:00 a.m. (Rhoda), and January 8, 2020, at 9:00 a.m. (Bobby), at
Rogozinski Orthopedic Clinic, 3716 University Boulevard South, Jacksonville,
Florida 32216. Docs. 26, 27. Macclenny contends the examinations are necessary to
determine the “nature of the plaintiffs’ injuries, the effect on [the plaintiffs’] life, and
the need for future medical treatment.” 1 Docs. 26 and 27 at 4.

       The Hightowers do not object to the examinations but request nine separate
conditions, including a condition allowing the Hightowers’ counsel to be there but not
Macclenny’s counsel and a condition allowing a videographer to record the
examinations for the Hightowers without an obligation to provide a copy of the video


       1Macclenny   cites interrogatory answers detailing the Hightowers’ back and other
injuries and states the answers are attached, but they are not. Docs. 26 and 27 at 2.
to Macclenny. Docs. 29, 30. The Hightowers state their counsel “has had significant
experience” with Dr. Rogozinski and they require “adequate protections to ensure
that the examination[s are] performed fairly.” Docs. 29 and 30 at 3.

      Under Federal Rule of Civil Procedure 35, a court may “order a party whose
mental or physical condition … is in controversy to submit to a physical or mental
examination by a suitably licensed or certified examiner.” Fed. R. Civ. P. 35(a)(1). The
order “may be made only on motion for good cause and on notice to all parties and the
person to be examined” and “must specify the time, place, manner, conditions, and
scope of the examination, as well as the person or persons who will perform it.” Fed.
R. Civ. P. 35(a)(2). “The provisions of Rule 26(c) on protective orders are applicable to
Rule 35[,] and a court ordering a physical or mental examination may make
appropriate protective provisions in its order.” Charles Alan Wright & Arthur R.
Miller, Federal Practice and Procedure, § 2234 (3d ed.). “The trial court has extensive
discretion in determining the details of the examination.” Id.

      Because the Hightowers’ physical condition is in controversy and Macclenny
has satisfied the Rule 35 requirements, the Court grants the motions, Docs. 26, 27,
and directs the Hightowers to appear at the examinations with Dr. Rogozinski at
the time and place described in the motions and this order. 2 The parties may agree
on a different date and time without need for further Court order.

      The Hightowers have not shown good cause for imposition of any of the nine
requested conditions. The unadorned statement regarding counsel’s experience with
Dr. Rogozinski does not suffice. Instead of imposing conditions that detract from the
core purpose of the examinations and invite compliance disputes, the Court defers to




      2Macclenny   does not detail the scope of the examination. Given similar cases in
which the Court has ordered orthopedic examinations with Dr. Rogozinski, the Court
presumes they will be general orthopedic examinations that include “history taking and
standard, non-invasive neurologic and orthopedic testing.” See Frazier v. State Farm
Mutual Auto. Ins. Co., 3:18-cv-235-J-34PDB, Doc. 17 (Sept. 10, 2018).
                                           2
the traditional standards by which doctors and lawyers are governed for reasonable
assurance that the examinations will be conducted in a professional manner.

      Concerning the presence of the Hightowers’ counsel and a videographer, the
Court adopts the reasoning in Trainor v. Florida Dirt Source, LLC, CV418-289, 2019
WL 5849087, at *2 (S.D. Ga. Nov. 7, 2019) (unpublished), Osgood v. Discount Auto
Parts, LLC, 3:13-cv-1364-J-34PDB, 2014 WL 212323, at *6–7 (M.D. Fla. Jan. 21,
2014) (unpublished), and the numerous other federal cases reasoning likewise. To
that reasoning, the Court adds that the risk of invalidating the examinations through
counsel’s presence is greater than the generalized risks the Hightowers seek to
address through counsel’s presence. See Doc. 29 at 2 n.3; Doc. 30 at 2 n.3.

      The Hightowers assert that where a plaintiff brings a state-law claim, state
law “governs” whether a non-party may attend a Rule 35 examination. Doc. 29 at 2
n.4; Doc. 30 at 2 n.4. But the Hightowers specify no Florida law they want the Court
to apply. To the extent they want the Court to apply Fla. R. Civ. P. 1.360 (Florida’s
rule governing medical examinations), and state cases interpreting that provision
(placing the burden on the party opposing a non-party’s presence), they do not
mention much less analyze Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938). To the
extent they merely want the Court to consider that the presence of non-parties at
medical examinations is commonplace in negligence actions proceeding in Florida
courts, the Court has done so but, also considering Rule 26, Rule 35, and cases on
both sides, is persuaded by the reasoning in the cases referenced above.

      Ordered in Jacksonville, Florida, on December 2, 2019.




c:   Counsel of record



                                          3
